DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 6, 7, 8, 9, 10, 11, 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 5, 6, 3, 3, 4, 7, 8, 9 and 2, respectively of U.S. Patent No. 11,170,668. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 16882125 teaches all of the claimed limitations of the above identified claims of the present application.
Claims 13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 15, respectively of U.S. Patent No. 11170668 in view of Valenti, Jr. et al. (Valenti), US Patent 10242600.
U.S. Patent No. 11170668 teaches all of the claimed limitation except the plurality of indicators being separably connected to each other end-to-end.
Valenti ‘600 the plurality of indicators are separably connected to each other end-to-end (figure 7A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the indicator taught by U.S. Patent No. 11170668 attached end to end in roll as taught by Valenti ‘600 to provide a means of maintaining a plurality of indicators together until time of use.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of indicators being separably connected to each other end-to-end (claim 13) and the plurality of indicators forming a roll (claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not support the plurality of indicators are separably connected to each other end-to-end. Although paragraph 0052 discloses the indicator may be provided on a roll, this paragraph does not specifically point out the indicator being connected end to end.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, it is unclear if the band is positively claimed in combination with the indicators. Line 2, recites “a plurality of flexible tamper-evident indicators for adhering to a band” which implies the band is not part of the claimed invention. However, lines 9-10 recites “the bare area having a length at least equal to a strap width of a selected band design” which implies the band is part of the claimed invention.
Regarding claim 17, it is unclear if the band is positively claimed in combination with the indicators. Line 2, recites “a plurality of flexible tamper-evident indicators for adhering to a band” which implies the band is not part of the claimed invention. However, line 9 recites “the bare area having a length at least equal to a strap width of a selected band design” which implies the band is part of the claimed invention. The applicant is required to clarify whether or not the band is part of the claimed invention.
For examination, the examiner considers the claims drawn to the sub-combination of the tamper-evident indicators.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valenti, Jr. et al. (Valenti), US Patent 10242600.
Regarding claim 13, Valenti teaches wristband on a roll comprising: a plurality of flexible tamper-evident indicators 10 for adhering to a band having a strap that forms a closed loop, each of the set of one or more flexible tamper-evident indicators 10 comprising a respective length of flexible indicator material 25 providing (i) a top surface 12 bearing an indicium 42 on at least one of first and second ends of the indicator 10 and (ii) an underside 36 with adhesives 39 and 4 disposed thereon at the first and second ends of the indicator 10 and with a bare area devoid of adhesive (figure 2B) disposed between the adhesives 39 and 40 of the first and second ends of that indicator, the bare area having a length at least equal to a strap width of a selected band design; wherein the plurality of indicators are separably connected to each other end-to-end (figure 7A).
Since the band is not claimed, limitations to the band are given patentable weight. The bare areas of the wristband taught by Valenti has the ability to be at least equal to a strap having a strap width of a selected band design.

    PNG
    media_image1.png
    266
    723
    media_image1.png
    Greyscale

Regarding claim 14, Valenti teaches the plurality of indicators form a roll. (figure 7A).
Regarding claim 16, Valenti teaches each indicator 10 is configured such that, when an indicator axis intersecting the first and second ends 18 and 20 of the indicator is oriented perpendicularly to a strap of a band having the selected band design and when the strap of that band is positioned to contact the bare area of the indicator between the first pair of alignment marks, the strap of that band contacts only the bare area of the indicator.
Since the band is not claimed, limitations to the band are given patentable weight. The bare areas of the wristband taught by Valenti has the ability to be at least equal to a strap having a strap width of a selected band design.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Valenti, Jr. et al. (Valenti), US Patent 10242600 in view of Valenti, Jr. et al. (Valenti), US Patent 8066306.

Regarding claims 15 and 17, Valenti ‘600 teaches wristband 10 on a roll comprising: a respective length of flexible indicator material 25 providing (i) a top surface 12 bearing a color (inherent) on at least one of first and second ends of the indicator 10 and (ii) an underside 36 with adhesives 39 and 40 disposed thereon at the first and second ends of the indicator and with a bare area devoid of adhesive disposed between the adhesives of the first and second ends of that indicator (figure 2B), the bare area having a length at least equal to a strap width of a selected band design.

    PNG
    media_image2.png
    320
    738
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    266
    723
    media_image1.png
    Greyscale

Valenti ‘600 also teaches the plurality of indicators are separably connected to each other end-to-end. Valenti ‘600 teaches tamper evident feature 28 and 128.
Valenti ‘600 does not teach the adhesives are jointly configured and dimensioned such that removal of any indicator causes at least a portion of the partial top surface of that indicator having the color of that indicator to remain adhered to an outward-facing surface of the band.
Valenti ‘306 teaches a wristband comprising teaches wristband 2132 comprising: a respective length of flexible indicator material providing (i) a top surface bearing a color (inherent) on at least one of first and second ends 2132a-b of the indicator and (ii) an underside with adhesives 2138 disposed thereon at the first and second ends 2132a-b of the indicator and with a bare area devoid of adhesive disposed between the adhesives of the first and second ends of that indicator (figures 29A-B and 30). Valenti ‘306 also teaches the adhesives 2138 are jointly configured and dimensioned such that removal of any indicator causes at least a portion of the partial top surface 2132c of that indicator having the color of that indicator to remain adhered to an outward-facing surface of the band.

    PNG
    media_image3.png
    144
    411
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    390
    515
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the tamper evident feature taught by Valenti ‘600 with the adhesives are jointly configured and dimensioned such that removal of any indicator causes at least a portion of the partial top surface of that indicator having the color of that indicator to remain adhered to an outward-facing surface of the band as taught by Valenti ‘306 to provide a means to indicate when an attempt to remove the band has been made as well as to render the band inoperable once an attempt to remove the band has been made.
Regarding claim 18, Valenti ‘600 teaches the plurality of indicators form a roll. (figure 7)
Regarding claim 19, Valenti ‘600 teaches indicator is configured such that, when an indicator axis intersecting the first and second ends 28 and 20 of the indicator 10 is oriented perpendicularly to a strap of a band having the selected band design and when the strap of that band is positioned to contact the bare area of the indicator between the first pair of alignment marks, the strap of that band contacts only the bare area of the indicator. Since the band is not claimed, limitations to the band are given patentable weight. The bare areas of the wristband taught by Valenti ‘600 has the ability to be at least equal to a strap having a strap width of a selected band design.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631